Townsend, Judge.
Where one is charged with driving an automobile while under the influence of intoxicants, evidence of the manner in which he was driving at the time is admissible on the issue of intoxication, but evidence of his manner of driving on other occasions is not relevant or material. McGregor v. State, 89 Ga. App. 522 (80 S. E. 2d 67); Harper v. State, 91 Ga. App. 456 (3) (86 S. E. 2d 7). The evidence in this case was sufficient to authorize a finding that the defendant was intoxicated to the extent that it was less safe for him to operate the motor vehicle than it would have been had he not been so affected. The contention that the State’s witness was not in position to judge whether or not the defendant’s driving ability was affected because he had not seen him operating a motor vehicle on other occasions is without merit.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.